United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1630
Issued: November 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2014 appellant filed a timely appeal from a March 4, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying her claim for an
employment-related injury and a March 28, 2014 nonmerit decision denying her request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained an injury on December 2, 2013; and (2) whether OWCP properly refused to reopen her
case for further reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the March 28, 2014 OWCP decision and on appeal, appellant
submitted new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time
it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant indicated that she was awaiting an appointment with a specialist and
her claim was denied before her doctor could evaluate her condition. She submitted additional
medical evidence.
FACTUAL HISTORY
On January 16, 2014 appellant, then a 45-year-old distribution clerk, filed a traumatic
injury claim (Form CA-1) alleging that she sustained injuries to her a right arm and shoulder on
December 2, 2013 while casing parcels in the performance of duty.
In a December 27, 2013 report, Karen Pellicore, a nurse practitioner, diagnosed shoulder
injury and listed a possible rotator cuff injury. She stated that while working on
December 2, 2013 appellant felt right shoulder pain. Ms. Pellicore checked a box “yes”
indicating that appellant’s condition was caused or aggravated by an employment activity. She
advised appellant to use the left arm and rest the right shoulder. Ms. Pellicore opined that
appellant was able to resume her federal employment effective December 28, 2013.
On January 21, 2014 the employing establishment controverted appellant’s claim.
In a January 28, 2014 letter, OWCP notified appellant of the deficiencies of her claim and
requested additional factual and medical evidence. It afforded her 30 days to submit additional
evidence and respond to its inquiries. Appellant did not respond.
By decision dated March 4, 2014, OWCP accepted that the December 2, 2013 incident
occurred. It denied the claim finding that appellant failed to submit evidence providing a firm
medical diagnosis in connection with the accepted incident.
On March 11, 2014 appellant requested reconsideration and submitted a narrative
statement explaining her difficulty in seeking a specialist and a letter dated December 2, 2013
notifying the employing establishment of her injury.
By decision dated March 28, 2014, OWCP denied appellant’s request for reconsideration.
It found that she did not submit pertinent new and relevant evidence or show that it erroneously
applied or interpreted a point of law not previously considered.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA and that an injury4 was sustained in the performance of duty. These

3

5 U.S.C. § 8101 et seq.

4

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).

2

are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that she actually experienced the employment incident at the
time, place and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged
but fail to show that his or her condition relates to the employment incident.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.7
ANALYSIS -- ISSUE 1
OWCP accepted that the employment incident of December 2, 2013 occurred at the time,
place and in the manner alleged. The issue is whether appellant sustained an injury as a result.
The Board finds that she did not meet her burden of proof to establish that she sustained an
injury related to the December 2, 2013 employment incident.
In support of her claim, appellant submitted a December 27, 2014 report from a nurse
practitioner, Ms. Pellicore, who diagnosed a shoulder injury and checked a box “yes” indicating
that appellant’s condition was caused or aggravated by an employment activity. The Board notes
that this report does not constitute competent medical evidence as a nurse is not a “physician” as
defined under FECA.8 The Board further notes that the diagnosis of “shoulder injury” is a
general description of a symptom rather than a firm diagnosis of the medical condition.9 This
report is insufficient to establish appellant’s claim of injury.
On appeal, appellant indicated that she was awaiting an appointment with a specialist and
her claim was denied before her doctor could evaluate her condition. She submitted additional
5

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

6

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

7

See O.W., supra note 5.

8

See 5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope
of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N. Fassi,
42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).
9

See P.S., Docket No. 12-1601 (issued January 2, 2013); C.F., Docket No. 08-1102 (issued October 10, 2008).

3

medical evidence. The Board notes that, following the issuance of the March 28, 2014 OWCP
decision, appellant submitted new medical evidence. The Board is precluded from reviewing
evidence which was not before OWCP at the time it issued its final decision.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right; it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.11 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).12
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.13 To be entitled to a merit review
of an OWCP’s decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.14 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.15
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record16 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.17

10

See supra note 2.

11

Supra note 1. Under section 8128 of FECA, the Secretary of Labor may review an award for or against
payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
12

See Annette Louise, 54 ECAB 783, 789-90 (2003).

13

20 C.F.R. § 10.606(b)(3). See A.L., Docket No. 08-1730 (issued March 16, 2009).

14

Id. at § 10.607(a).

15

Id. at § 10.608(b).

16

See A.L., supra note 13. See also Eugene F. Butler, 36 ECAB 393, 398 (1984).

17

Id. See also Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

4

ANALYSIS -- ISSUE 2
In support of her March 11, 2014 reconsideration request, appellant submitted a narrative
statement explaining her difficulty in scheduling an appointment with a specialist and a letter
dated December 2, 2013 notifying the employing establishment of her injury. The Board finds
that submission of these documents did not require the reopening of her case for merit review.
This material addresses the history of appellant’s claim and is not relevant to the issue of causal
relation, which was the issue before OWCP. This evidence does not constitute relevant and
pertinent new evidence and is not sufficient to require OWCP to reopen the claim for
consideration of the merits.
Appellant did not submit any evidence to show that OWCP erroneously applied or
interpreted a specific point of law or advanced a relevant legal argument not previously
considered by OWCP, nor did she constitute any relevant and pertinent new evidence not
previously considered. The Board finds that she did not meet any of the regulatory requirements.
OWCP did not abuse its discretion by denying merit review.18
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty. The Board further finds that OWCP properly
refused to reopen appellant’s case for further reconsideration of the merits pursuant to 5
U.S.C. § 8128(a).

18

See L.H., 59 ECAB 253 (2007).

5

ORDER
IT IS HEREBY ORDERED THAT the March 4 and 28, 2014 decisions of the Office of
Workers’ Compensation Programs are affirmed.
Issued: November 10, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

